ICJ_041_BarcelonaTraction1958_BEL_ESP_1960-06-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 20 JUIN 1960

1960

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

 

ORDER OF 20 JUNE 1960
La présente ordonnance doit être citée comme suit:
« Affaire de la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du 20 juin 1960: C. I. J. Recueil 1960, p. 183.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of 20 June 1960: I.C.]. Reports 1960, p. 183.”

 

Sales number LOL

 

 

 
1960
Le 20 juin
Réle général
n° 41

183

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1960

20 juin 1960

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement
de la Cour;

Vu l'ordonnance du 5 décembre 1959 prorogeant au 21 mai 1960
le délai fixé pour le dépôt du contre-mémoire du Gouvernement
espagnol;

Considérant que, dans le délai ainsi prorogé, le Gouvernement
espagnol a déposé certaines exceptions préliminaires et prié la Cour
de dire et juger qu’elle est incompétente pour connaitre de la
requéte du Gouvernement belge et que cette requéte est irrecevable;

Considérant qu’en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu’il échet de fixer un délai dans lequel
la Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires;

4
184 BARCELONA TRACTION (ORDONNANCE DU 20 VI 60)

Considérant que, s’agissant de la fixation de la date d’expiration
du délai pour la présentation de cet exposé, l’agent du Gouverne-
ment belge a, par lettre du 3 juin 1960, émoncé que « Le nombre,
l'importance et la complexité des questions soulevées tant dans
l'exposé historique que dans la partie consacrée aux exceptions
préliminaires dans le document en question, entraîneront un travail
considérable qui suppose la réunion de documents multiples et
l'élaboration d’études approfondies »; et que « Dans ces conditions,
le Gouvernement belge estime qu’il lui serait indispensable de
disposer d’un délai égal à celui qui a été nécessaire au Gouvernement
espagnol pour l'établissement du document qu'il a déposé, soit
onze mois »;

Considérant que l’agent du Gouvernement espagnol, auquel la
copie de cette lettre a été communiquée le 10 juin 1960, a fait savoir
par lettre du 17 juin 1960 que « le Gouvernement espagnol considère
que les onze mois souhaités par le Gouvernement belge auraient pu
éventuellement susciter des réserves »; mais que « Cependant il ne
formule pas d’objections et se remet entiérement 4 la Cour pour la
fixation du délai »;

Fixe au 5 décembre 1960 la date d’expiration du délai dans
lequel le Gouvernement belge pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions sou-
levées par le Gouvernement espagnol.

Fait en francais et en anglais, le texte francais faisant foi, au
Palais de la Paix, à La Haye, le vingt juin mil neuf cent soixante,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gou-
vernement belge et au Gouvernement espagnol.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
